DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                       FOURTH DISTRICT

                           FRANCIS KNIZE,
                              Appellant,

                                     v.

                     LONN WEISSBLUM, ET AL.,
                            Appellees.

                              No. 4D22-0016

                           [August 18, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie Goodman, Judge; L.T. Case No. 21-9988.

  Francis Knize, in proper person.

  Ashley Moody, Attorney General, and Christopher M. Sutter (Fort
Lauderdale), Assistant Attorney General, for appellees.

PER CURIAM.

  Affirmed.

EMAS, SCALES, and BOKOR, Associate Judges, concur.


                          *          *        *

  Not final until disposition of timely filed motion for rehearing.